Citation Nr: 1726279	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for the service-connected low back strain, to include whether the reduction of the disability rating from 40 percent disabling to 20 percent disabling, effective January 1, 2009, was proper.

2. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for a neck condition.  

3. Entitlement to service connection for right foot pes planus.

4. Entitlement to service connection for left foot pes planus.

5. Entitlement to service connection for retrocalcaneal exostosis of the left foot.

6. Entitlement to service connection for equinus of the left foot.

7.  Entitlement to a permanent and total rating under 38 C.F.R. § 3.340.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998 and from May 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2009, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that the Veteran initially also appealed the issue of entitlement to service connection for a bilateral hip condition.  Service connection was subsequently granted for bilateral bursitis of the hips in a December 2013 rating decision.  As that constitutes a total grant of the benefit sought on appeal, there remains no further issue in controversy and that issue is not before the Board at this time.  

The issues of entitlement to an increased evaluation for the low back strain, to include the propriety of the rating reduction for the low back strain, whether new and material evidence has been submitted to reopen a claim of service connection for a neck condition, and entitlement to service connection for right foot pes planus, left foot pes planus, retrocalcaneal exostosis of the left foot, and equinus of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 27, 2012, after perfecting his appeal to the Board, but prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal of entitlement to a permanent and total rating under 38 C.F.R. § 3.340 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for a claim of a permanent and total rating under 38 C.F.R. § 3.340 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for a permanent and total rating under  38 C.F.R. § 3.340 in a statement submitted on March 27, 2012 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a permanent and total rating under 38 C.F.R. § 3.340 is dismissed.


REMAND

A hearing will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).  

If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.702(d) (2016).  

When a hearing is scheduled, the person requesting it will be notified of its time and place, and the fact that the Government may not assume any expenses uncured by the appellant, the representative or witnesses attending the hearing.  38 C.F.R. § 20.704(b) (2016).  

In the present matter, the Veteran requested a hearing before a Veterans Law Judge, to be held at the nearest RO (correspondence indicates that he withdrew his hearing request on June 6, 2011, but reinstated that request for a hearing to be held at the RO on June 13, 2011).  A hearing was scheduled for May 16, 2017, to be held at the RO in Waco, Texas.  The Veteran was sent letters notifying him of the time and place of his hearing in April and May 2017.  The Veteran failed to appear for his hearing.  

The Board observes that, although neither of the hearing notices were returned as undeliverable, other correspondence sent to the Veteran in the first half of 2017 was returned to VA. On May 12, 2017, the RO ran a clear address report on the Veteran and found evidence that the Veteran moved from his known address in Garland, Texas, to a new address in Dallas, Texas.  Subsequent correspondence sent to the address in Dallas have not been returned.  As such, the Board is unable to state with any certainty that the Veteran was ever notified of his scheduled hearing when it took place.  

In light of the above, the Board finds that a remand is necessary to ensure the Veteran is afforded the opportunity to appear for a hearing, per his request, to be held at the RO at the earliest possible date.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and his representative to confirm the Veteran's present mailing address.  If the Veteran's address has changed from the address in Garland, Texas, the RO should ensure that copies of all outstanding correspondence, to include his most recent supplemental statement of the case, are forwarded to the Veteran.  

2. Thereafter, schedule the Veteran for a hearing before a member of the Board to be held at his local VA office at the earliest available date in accordance with his docket number.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



<CONTINUED ON NEXT PAGE>


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


